         Case 2:19-bk-54030                        Doc 31          Filed 05/12/20 Entered 05/12/20 13:32:57                                        Desc Main
                                                                   Document     Page 1 of 7
Debtor 1               ___ _______ _____        _________          ___________________________                 _


Debtor 2               _______     ____________          _______________                           _           _
(Spouse, if filing)

                                            :




                                410S1



                                                                                                                           See Bankruptcy Rule 3002.1.




                                                                                                       Must be at least 21 days after date
                                                                                                       of this notice                               _____________



                                                                                                       Principal, interest, and escrow, if any     $____________
                       of any number you use to
                                                                   ____ ____ ____ ____




              No




             No
             Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not




                                                                 $ ______________              _                                                 $ ___________     ____




                No
                Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                 (Court approval may be required before the payment change can take effect.)




 Official Form 410S1                                                                                                                                             page 1
     Case
      Debtor 12:19-bk-54030           Doc 31 Filed         05/12/20 EnteredCase
                 _____ _________________________________________________
                 First Name   Middle Name        Last Name
                                                                               05/12/20
                                                                                 number ( 13:32:57        Desc Main
                                                                                            ) ______________________

                                                Document           Page 2 of 7



 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.




         I am the creditor.

         I am the creditor’s authorized agent.




       /s/Stacy L. Williams                                                              05/12/2020

       Signature




 Print: Williams, Stacy L.                                                         Vice President Loan Documenation
         First Name            Middle Name            Last Name



 Company Wells Fargo Bank, N.A.
         _ ____________________ ____________________________________

 Address     MAC N9286-01Y
             ___________________________ _________    ______      ______________
             Number                  Street

             1000 Blue Gentian Road


              Eagan                                   MN      55121-7700
                 _______________________________________________         __
               City                                     State          ZIP Code



                      800-274-7025                                                 NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone




Official Form 410S1                                                                                                                     page
         Case 2:19-bk-54030               Doc 31       Filed 05/12/20 Entered 05/12/20 13:32:57               Desc Main
                       UNITED STATES BANKRUPTCY COURT  Document     Page 3 of 7

                                                            Southern District of Ohio


                                                          Chapter 13 No. 1954030
                                                          Judge: John E. Hoffman Jr.

In re:
James Mason Cline and Tina Marie Cline
                                               Debtor s

                                               CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 13, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:
                                         James Mason Cline and Tina Marie Cline
                                         1201 Denbigh Drive

                                         Columbus OH 43220-2626




                                         N/A




Debtor’s Attorney:
                                         Mark Albert Herder

                                         1031 East Broad Street

                                         Columbus OH 43205




                                         N/A




Trustee:
                                         Faye D. English
                                         Chapter 13 Trustee
                                         10 West Broad Street Suite 1600
                                         Suite 1600
                                         Columbus OH 43215-3419

                                                               /s/Stacy L. Williams
                                                               Vice President Loan Documenation
                                                               Wells Fargo Bank, N.A.
Case 2:19-bk-54030   Doc 31   Filed 05/12/20 Entered 05/12/20 13:32:57   Desc Main
                              Document     Page 4 of 7
Case 2:19-bk-54030   Doc 31   Filed 05/12/20 Entered 05/12/20 13:32:57   Desc Main
                              Document     Page 5 of 7
Case 2:19-bk-54030   Doc 31   Filed 05/12/20 Entered 05/12/20 13:32:57   Desc Main
                              Document     Page 6 of 7
Case 2:19-bk-54030   Doc 31   Filed 05/12/20 Entered 05/12/20 13:32:57   Desc Main
                              Document     Page 7 of 7
